Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment


The amendment filed on 10/29/2021 is entered and acknowledged by the Examiner. Claims 1, 8 and 10-15 have been amended.  Claims 1-20 are currently pending in the instant application. 


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 9/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments


Applicant's arguments filed on 10/29/2021 with respect to pending claims above have been fully considered but they are not persuasive for the following reasons:

(i) In response to the applicant’s remark:  “Since Panuganty does not even contemplate migration of a cloud network from a source multi- cloud management platform to a destination multi-cloud management platform, it should be clear that Panuganty cannot properly be relied upon to teach or reasonably suggest “receiving a migration request indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform” as expressly recited by claim 1. See claim 1.” Page 12 Lines 1-7. 

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “multi-cloud management platform”, the examiner interprets such that a plurality of managed cloud network on a provider platform is interpreted as a multi-cloud management platform.
Specifically, Panuganty 2013/0346619 discloses receiving a migration request indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests of virtual machines from one cloud provider platform to another cloud provider platform [0048], [0052], [0070.  Clouds 130a and 130b corresponds to different cloud provider platforms, each cloud provider platform includes virtual machines acting as cloud network for different clients [0037]).  With each cloud 130a and 130b being a different provider platform and having a plurality of cloud networks for client [Fig. 1], the migration request from a client or 
Additionally, Fig. 1 discloses a multi-cloud management system 100.  Whereas the claims recites a multi-cloud management platform, in which the examiner reasonably interprets the Cloud 130a and Cloud 130a as the multi-cloud platform of the multi-cloud management system 100.

(ii) In response to the applicant’s remark:  “With respect to the above-quoted “identifying” limitations, the Examiner relies on  [0054]-[0055], [0072]-[0073], and [0088] of Panuganty. While in step 405, Panuganty describes the identification of unique IDs (UIDs) of discovered virtual machines (VMs), the undersigned notes those skilled in the art would not equate VMs with the recited “cloud network.” See, Panuganty at  [0072]. Meanwhile, as noted above, with reference to the “receiving” limitations, Panuganty does not contemplate migration of a cloud network from a source multi-cloud management platform to a destination multi-cloud management platform. As such, Panuganty certainly cannot be relied upon to identify “the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform” based on user input or otherwise.” Page 12 Lines 12-21. 

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
Specifically, Panuganty discloses identifying the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform based on a user input (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0045], [0048], [0053-0055], [0072-0073], user inputs into a GUI for migration [0088]).  As noted above, the virtual machines are used to create a client network in the cloud of the provider platforms.  Therefore, identifying the virtual machines to migrate is interpreted as identifying the cloud network of the multi-cloud platform. 

(iii) In response to the applicant’s remark:  “With respect to the above-quoted “registering” limitations, the Examiner relies on [0053], [0061], and [0063] of Panuganty. The undersigned finds no reference to registering in the relied upon portions of Panuganty. The only reference to registration found by the undersigned in Panuganty relates to the creation of a VM template for an application when the application is registered in configuration database. See, e.g., Panuganty at [0046]. The undersigned respectfully asserts registration of an application in Panugantry’s configuration database is not properly equated with “registering the cloud network at the destination multi-cloud management platform” as expressly required.” Page 12 Line 26 – Page 13 line 3.

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
Specifically, Panuganty discloses registering the cloud network at the destination multi-cloud management platform  (adding and updating new providers entities for a client when migrating a client’s entities which includes data, configurations, virtual machines and determining whether the information relating to the entities need to be updated or migrated to the management platform [0048],  [0053], [0059], [0061-0067]).  As mentioned in [0063-0065], if a fetched UID is not present in the database, then the entity UID information must be migrated over to the cloud management platform.  If the fetch UID is present, then a determination is made whether is it present in the cloud.  Examiner interprets the migrating of information or updating of information to the management platform as registering the entities/virtual machines to a management platform. 

(iv) In response to the applicant’s remark:  “With respect to the above-quoted “associating” limitations, the Examiner relies on [0063] of Panuganty, which relates to pulling information regarding UIDs of entities (e.g., computing instances) within a cloud provider from the cloud provider and storing into Panuganty’s configuration database (e.g., configuration database 235 of FIG. 2). Notably, there is no mention of “a unique identification number of” a cloud network in the relied upon portion of Panuganty. The undersigned notes Panuganty does mention cloud providers may have a provider ID; however, the undersigned finds no contemplation, teaching, or reasonable suggestion in Panuganty that a UID of a cloud provider should be used in connection with “associating the management platform information with the cloud network” as required.”  Page 13 Lines 7-16. 


Specifically, Panuganty discloses associating the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers and determining whether the information relating to the entities need to be updated or migrated to the management platform [0063-0067].  If an entity is fetched from a VMware provider, the UID may be a provider ID or the object referenced ID assigned by the VMware provider [0060]).  Therefore, the UID are used to associated the entities/virtual machines (cloud network) with the management platform as stated previously above.

(v) In response to the applicant’s remark:  “With respect to the above-quoted “deregistering” limitations, the Examiner correctly acknowledges that Panuganty lacks such teachings and therefore relies on [0044] and [0084] of Hund. As an initial matter, the undersigned believes Hund’s disclosure relating to controlling devices in a building control system (see, e.g., Hund at Title and § [0002]) might be non-analogous art with respect to migration of a cloud network between multi-cloud management platforms. Rather than belaboring this point, however, the undersigned simply notes Hund does not teach that which is attributed to it by the Examiner. For example, while Hund mentions deregistration, it does so in a different context — deregistration of an application 50 with the management rule management instance 65 of the source system 51 (e.g., a management server — see, e.g., Hund at § [0077]). Hund shows no contemplation for a multi-cloud management platform, let alone deregistration of a cloud network from a multi-cloud management platform in the portions relied upon by the Examiner or elsewhere. ” Page 13 Line 21 – Page 14 line 4. 

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
In response to applicant's argument concerning utilization of non-analogous art, it has been held that "a prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned. Combination of elements from non-analogous sources, in manner that reconstructs applicant's invention only with benefit of hindsight, is insufficient to present prima facie case of obviousness." In re Oetiker , 24 USPQ2d 1443, 1446 (Fed. Cir. 1992). Furthermore, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”).

With respect to claim 1: Panuganty discloses a method comprising:
receiving a migration request indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
identifying the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform based on a user input (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0054-0055], [0072-0073], user inputs into a GUI for migration [0088]);
obtaining management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data associated with the cloud network stored in databases of the source multi-cloud management platform (fetching the existing or new clients information/data from the database which includes configuration data, profiles, and policies of the clients [0045], [0055-0056], [0059], [0072-0073]);
registering the cloud network at the destination multi-cloud management platform  (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
associating the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
deregistering the cloud network from the source multi-cloud management platform;

Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].

With respect to claim 2: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
Panuganty discloses in response to receiving the migration request, requesting user login credentials associated with the source multi-cloud management platform, the user login credentials being indicative of data for authenticating a user account in the source multi-cloud management platform, wherein the source multi-cloud management platform is accessible through the user account (clients providing login credentials in order to obtain client entities [0057]).

With respect to claim 7: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above. 
Panuganty discloses wherein registering the cloud network in the destination multi-cloud management platform comprises (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
requesting cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);
updating a cloud registration database in the destination multi-cloud management platform to include a cloud identifier of the cloud network (UIDs are migrated to the 

With respect to claim 8: Panuganty discloses a system for migration of a cloud network between multi-cloud management platforms, comprising:
a processor (processor [0097]);
a memory coupled to the processor, the memory storing instructions, which when executed by the processor cause the processor to (memory [0098]):
receive a migration request, the migration request being indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
identify, based on a user selection, the cloud network to be migrated to the destination multi-cloud management platform (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0054-0055], [0072-0073], user inputs into a GUI for migration [0088]);
obtain management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data associated with the cloud network stored in databases of the source multi-cloud management platform (fetching the existing or new clients information/data from the database which includes configuration data, profiles, and policies of the clients [0045], [0055-0056], [0059], [0072-0073]);
request cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);

associate the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
However, Panuganty does not explicitly disclose deregister the cloud network from the source multi-cloud management platform;
Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].

With respect to claim 9: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
Panuganty discloses wherein the cloud registration database is to store a list of cloud identifiers, each corresponding to one of a plurality of cloud networks managed by the destination multi-cloud management platform (a database storing UID’s which serves to uniquely identify entities in a multi-cloud management system [0056], [0062]).

With respect to claim 10: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
Panuganty discloses wherein the instructions further cause the processor to: request user login credentials associated with the source multi-cloud management platform in response to the migration request being received, the user login credentials being indicative of data for .


Claims 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Guo et al Pub. No.: (US 2019/0121663 A1) (hereinafter "Guo”).

With respect to claim 3: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
However, Panuganty-Hund does not explicitly disclose in response to obtaining the management platform information, setting up the destination multi-cloud management platform in a quiesce mode,
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed;
Guo discloses in response to obtaining the management platform information, setting up the destination multi-cloud management platform in a quiesce mode (the target machine does not process any request until after completion of the migration [0044]);
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed (request received are stored in queued until migration has been completed [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order to set the destination machine in quiesce mode;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].

With respect to claim 4: Panuganty-Hund-Guo discloses the method as claimed in claim 3 as set forth above. 
However, Panuganty does not explicitly disclose further comprising processing the requests related to deployment and modification of computing resources in the cloud network, in response to the cloud network being deregistered from the source multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose processing the requests related to deployment and modification of computing resources in the cloud network;
Guo discloses processing the requests related to deployment and modification of computing resources in the cloud network (request received are process as a first in first out after completion of the migration [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order to process the request related to deployment and modification of computing resources in the cloud network;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].

With respect to claims 11-12, they do not teach or further define over the limitations in claims 3-4, respectively. Therefore claims 11-12 are rejected for the same reasons as set forth in claims 3-4.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Bittlingmayer et al Pub. No.: (US 2007/0220248 A1) (hereinafter "Bittlingmayer”).

With respect to claim 5: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above.
Panuganty discloses the cloud network being registered at the destination multi-cloud management platform (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
However, Panuganty does not explicitly disclose converting the management platform information to a format supported by the destination multi-cloud management platform;
storing the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform; and
implementing the policies represented by the management platform information in the destination multi-cloud management platform;
Bittlingmayer discloses converting the management platform information to a format supported by the destination multi-cloud management platform (converting the source system configuration settings data structure to a target system data structure [0019], [0022], [Claim 6]);
storing the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform (storing data structures in formats compatible for the target system [0017], [0021-0023]);
implementing the policies represented by the management platform information in the destination multi-cloud management platform (implementing the configuration policy on the target system [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of 
One of ordinary skill in the art would have been motivated because it save customers a substantial amount of time upgrading their systems and reducing errors [Bittlingmayer: 0044].

With respect to claim 13, they do not teach or further define over the limitations in claim 5, respectively. Therefore claim 13 is rejected for the same reasons as set forth in claim 5.


Claims 6, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”).

With respect to claim 6: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
However, Panuganty does not explicitly disclose in response to the cloud network being deregistered from the source multi-cloud management platform, generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];

Patil discloses generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform (providing migration status to users such as successful, pending and faulty migration conditions [0037]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].

With respect to claim 14: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
However, Panuganty does not explicitly disclose wherein the instructions further cause the processor to: generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform, in response to the cloud network being deregistered from the source multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].

With respect to claim 15: Panuganty discloses a non-transitory computer-readable medium comprising computer-readable instructions for migration of a cloud network between multi-cloud management platforms, the computer-readable instructions when executed by a processor, cause the processor to:
receive a migration request, the migration request being indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
request user login credentials associated with the source multi-cloud management platform, the user login credentials being indicative of data for authenticating a user account in the source multi-cloud management platform, wherein the source multi-cloud management platform is accessible through the user account (requesting clients login credentials in order to obtain client entities [0057]);
identify the cloud network to be migrated to the destination multi-cloud management platform based on a user input (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0054-0055], [0072-0073], user inputs into a GUI for migration [0088]);
obtain management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data associated with the cloud network stored in databases of the source multi-cloud management platform (fetching the existing or new clients information/data from the database which includes 
register the cloud network at the destination multi-cloud management platform  (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
associate the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
However, Panuganty does not explicitly disclose deregistering the cloud network from the source multi-cloud management platform;
Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;
Patil discloses generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform (providing migration status to users such as successful, pending and faulty migration conditions [0037]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].


Panuganty discloses wherein the computer-readable instructions to register the cloud network at the destination multi-cloud management platform, when executed by the processor, further cause the processor to: 
request cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);
update a cloud registration database in the destination multi-cloud management platform to include a cloud identifier of the cloud network (UIDs are migrated to the management database from the previous providers [0063], adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]), wherein the cloud registration database is to store a list of cloud identifiers, each corresponding to one of a plurality of cloud networks managed by the destination multi-cloud management platform (a database storing UID’s which serves to uniquely identify entities in a multi-cloud management system [0056], [0062]).

With respect to claim 20: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above. 
Panuganty discloses wherein the source multi-cloud management platform and the destination multi-cloud management platform is hosted by different cloud service providers (a plurality of cloud providers [0016], [0037]).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) and Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”) as applied to claims 6, 14-15 and 19-20 above, further in view of Guo et al Pub. No.: (US 2019/0121663 A1) (hereinafter "Guo”).


wherein the computer-readable instructions when executed by the processor, further cause the processor to:
However, Panuganty-Hund-Patil does not explicitly disclose set up the destination multi-cloud management platform in a quiesce mode, in response to obtaining the management platform information,
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed;
Guo discloses set up the destination multi-cloud management platform in a quiesce mode, in response to obtaining the management platform information (the target machine does not process any request until after completion of the migration [0044]);
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed (request received are stored in queued until migration has been completed [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund-Patil in view of Guo in order to set the destination machine in quiesce mode;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].

With respect to claim 17: Panuganty-Hund-Patil-Guo discloses the non-transitory computer-readable medium as claimed in claim 16 as set forth above. 
However, Panuganty wherein the computer-readable instructions when executed by the processor, further cause the processor to execute the requests related to deployment and modification of computing resources in the cloud network, in response to the cloud network being deregistered from the source multi-cloud management platform;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund-Patil-Guo does not explicitly disclose processing the requests related to deployment and modification of computing resources in the cloud network;
Guo discloses processing the requests related to deployment and modification of computing resources in the cloud network (request received are process as a first in first out after completion of the migration [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order to process the request related to deployment and modification of computing resources in the cloud network;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) and Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”) as applied to claims 6, 14-15 and 19-20 above, further in view of Bittlingmayer et al Pub. No.: (US 2007/0220248 A1) (hereinafter "Bittlingmayer”).

	With respect to claim 18: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above, wherein the computer-readable instructions when executed by the processor, further cause the processor to:

However, Panuganty does not explicitly disclose convert the management platform information to a format supported by the destination multi-cloud management platform;
store the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform;
implement the policies represented by the management platform information in the destination multi-cloud management platform;
Bittlingmayer discloses convert the management platform information to a format supported by the destination multi-cloud management platform (converting the source system configuration settings data structure to a target system data structure [0019], [0022], [Claim 6]);
store the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform (storing data structures in formats compatible for the target system [0017], [0021-0023]);
implement the policies represented by the management platform information in the destination multi-cloud management platform (implementing the configuration policy on the target system [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund-Patil in view of Bittlingmayer in order to convert the data to a format supported by the destination system and implement the policies;
One of ordinary skill in the art would have been motivated because it save customers a substantial amount of time upgrading their systems and reducing errors [Bittlingmayer: 0044].


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Prziborowski et al. Pub. No.: (US 2017/0371696 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Cross-Cloud provider virtual machine migration).
Bavishi et al. Pub. No.: (US 2016/0092266 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Dynamic relocation of applications in a cloud application service model).
Huang et al. Pub. No.: (US 2015/0264128 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Specification-guided migration).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.D/Examiner, Art Unit 2446                  

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446